— In an action in which the plaintiff wife was granted a divorce by a judgment of the Supreme Court, Westchester County, dated April 10, 1976, (1) defendant appeals, as limited by his notice of appeal and brief, from so much of the said judgment as awarded plaintiff a counsel fee of $10,000, and (2) plaintiff cross-appeals, on the ground of inadequacy, from the same portion of the judgment. Judgment modified, on the facts, by reducing the counsel fee to $7,500. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The counsel fee was excessive to the extent indicated herein. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Hawkins, JJ., concur.